An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Louis B. York, J.), entered on or about March 12, 2009, and upon the stipulation of the parties hereto dated May *6325, 2010, it is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur—Mazzarelli, J.P., Sweeny, Catterson, Renwick and Manzanet-Daniels, JJ.
Motion to strike respondent’s brief denied as academic. [Prior Case History: 2009 NY Slip Op 30532(U).]